Exhibit 99.1 INCOME FUND EIGHT A L.P. PORTFOLIO OVERVIEW THIRD QUARTER 2007 ICON Income Fund Eight A L.P. - Third Quarter 2007 Portfolio Overview - Dear Partner of ICON Income Fund Eight A L.P.: ICON Income Fund Eight A L.P. (“Eight A”) raised $75,000,000 commencing with its initial offering on September 23, 1998 through the closing of the offering on May 17, 2000.As of September 30, 2007, Eight A had 735,232 limited partnership units outstanding. During the reporting period, Eight A continued to operate in its Liquidation Period, during which time Eight A’s assets are being sold in the ordinary course of business.The leased equipment in Eight A’s portfolio is comprised of two types of leases: growth leases, where the rental cash flows have been assigned or pledged to a lender, and income leases, where Eight A retains the rental cash flows.While income leases produce monthly cash flows, growth leases permit Eight A to retain an interest in the future value of the equipment on a leveraged equity basis.Eight A’s general partner, ICON Capital Corp. (the “General Partner”), expects that the future value of the equipment in growth leases will be greater than Eight A’s initial cash investment. Cash generated from these investments has facilitated Eight A’s distributions to limited partners.Availability of cash to be used for distributions to limited partners depends on the requirements for expenses and reserves. News Covering the Reporting
